Title: John Vaughan to Thomas Jefferson, 6 October 1817
From: Vaughan, John
To: Jefferson, Thomas


                    
                        
                             Dr sir.
                            Philad.
6. Oct. 1817
                        
                        Having in Vain sought for Bills here & at N York on Leghorn—I have remitted to Mr Thomas Appleton our Consul at Leghorn LeRoy Bayard & Co Dft on Mess Hottinguer & Co Paris in his favor, which goes via Havre & will be sent to him accepted viz 2126 Frs at 60 Ds St a 530/ equal to 400$. I could not send the precise sum in Dollars, this will more than indemnify him for that amount—In Augt I wrote to M Appleton that I had the funds & was hunting for a Bill—There was a small loss of 3$ on the Va Notes—There is Still a small ballance in my hands as you will find by reference to the accot Current sent you—I have sent a small Box of Books on board the Hamlet to adress of Mr Patick Gibson of Richmond—
                        
                            I remain with great Respect Your friend & serv.
                            Jn Vaughan
                        
                    
                    
                        PS—My best respects to M Correa if with You
                    
                